Title: To Benjamin Franklin from John Adams, 29 April 1779
From: Adams, John
To: Franklin, Benjamin


Sir
Nantes Ap. 29. 1779
I had, Yesterday, the Honour of yours of the 24th. inclosing a Letter from his Excellency M. de Sartine, expressing his Majestys Desire that the Alliance Should be retained here a little longer.
As my Baggage was on board, and every Appearance promised that We should be under Sail in three or four days for America, in a fine ship and the best Month in the Year, this Intelligence, I confess, is a Dissappointment to me. The Alliance has now a very good Crew, and the little Misunderstandings between the officers and their Captain Seem to have Subsided.
The public service, however must not be obstructed for the private Convenience of an Individual, and the Honour of a Passage with the new Ambassador, should be a Compensation to me for the Loss of the prospect of So Speedy a Return home. I cannot but hope, however that the Frigate will go to Some Eastern Port, for I had rather remain here some time longer, or even take my Lott with the Alliance in her Cruise, than go to Chesapeak or even Delaware.
I shall go round to L’orient in the Alliance, and if the Frigate which is to carry the Chevalier de la Luzerne, Sails soon, shall accept with Gratitude to his Majesty, of his obliging offer of a Passage; but I hope that his Excellency, M. De Sartine, will give the necessary orders, for this Purpose to the Frigate, otherwise, I may be under an Embarrassment still.
I Sincerely join with you in your Wishes that the Alliance may make Prisoners enough to redeem our brave and honest Countrymen who have So long Suffered in English Prisons, and make Prizes enough to reimburse the Charges of refitting.
I wish M. Dumas’s Information may be well founded, and indeed it Seems to be favoured by a general Expectation from all Quarters.
A Vessel is arrived at Morlaix And another at L’orient from Virginia—the latter brings nothing that I can learn, tho some favourable Bruits have been propagated, concerning Affairs in Georgia, as from her. As the former has brought Some Virginia & Philadelphia Newspapers, I hope she may have brought, public Dispatches at least some good News. If any of either comes to your Hand proper to be communicated I should be obliged to you, for a share of it.
In a Newspaper of the 1st March, it is said that Mr Deane has asked Leave of Absence, and this is all the material News, that I recollect in it excepting, indeed, G. Maxwells Letter giving an Account of the Affair of Elisabeth Town, by which it appears that the English were repulsed, and lost the Cattle and Horses they had taken, and if they had not fled with uncommon Dexterity, they would have been burgoinisès, a technical Term which I hope the Accademie will admit into the Language by lawful Authority.
I have the Honour, to be with great Respect, sir, your most obedient, humble sert
John Adams
His Excellency Dr Franklin
 
Notation: Jonh Adams Nantes 29 avril 1779.
